DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0075951) in view of Frumin (US 2011/0141847).
Regarding Claim 1, Johnson teaches a method for determining … in a formation through a borehole having a metal casing [0008], comprising: generating strain in a subsurface volume surrounding the borehole low frequency, periodic acoustic signal on the subsurface volume, the … signal having a first frequency and a first amplitude [#105, #110, #115 of Fig 1; Fig 5a; 0029; 0035; 0048] transmitting pulsed, high frequency acoustic signals through the volume simultaneously with the generation of strain in the subsurface volume with the low frequency, periodic acoustic signal [#110, #115, #120 of Fig 1; 0029; 0035; 0040; 0047-9]; measuring signals generated in the formation in the volume relating to particle velocity or particle acceleration in the formation from which the generated strain is determined [#420, #425 of Fig 4; 0040]; and measuring time-of-flight of the pulsed, high frequency acoustic signals through the volume as a function of strain within the subsurface volume during the generation of strain in the subsurface volume with the low frequency, periodic acoustic signal [0018; 0043-44; 0047]; whereby the change of the time-of-flight of the pulsed, high frequency acoustic signals as a function of the generated strain is determined, from which the pore pressure is determined [0035-36; 0044-45]. Johnson does not explicitly teach that the method for determining pore pressure in a formation through a borehole having a metal casing. Frumin teaches that the method for determining pore pressure in a formation through a borehole having a metal casing [#114, #116, #117, #120 of Fig 1; #207, #211, #213 of Fig 2; 0024; 0027]. It would have 
Regarding Claim 3, Johnson also teaches wherein the high frequency, pulsed acoustic signals are generated in the borehole [#110, #120 of Fig 1; 0029-30].
Regarding Claim 4, Johnson also teaches wherein the low frequency, focused periodic acoustic signal is generated in the borehole [#110, #105 of Fig 1; 0029-30].
Regarding Claim 5, Johnson also teaches wherein the particle velocity or particle acceleration is measured from vibrational signals on the metal casing [0008; 0029; 0040-41; 0044].
Regarding Claim 6, Johnson also teaches wherein the low frequency periodic acoustic signal is between 1 Hz and 1000 Hz [0029].
Regarding Claim 7, Johnson also teaches wherein the high frequency acoustic signal has a frequency between 200 kHz and 1.5 MHz [0029] -- as the pump wave is the low frequency signal of up to 100 kHz, and a high frequency wave of 5-100x the frequency (up to 10 MHz) would be produced as a result of a repetition rate of the transducer based on the pump wave cycle. A 10x multiplier of a 50kHz would produce a 500kHz high frequency wave. A 10x multiplier would produce a 1 MHz high frequency wave. This is design choice based on the operating environment that one having ordinary skill in the art would be able to adjust as necessary. 

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0075951) in view of Frumin (US 2011/0141847) and Gao (US 2015/0015413).
Regarding Claim 8, Johnson teaches an apparatus configured to determine … in a formation through a borehole having a metal casing [0008], comprising…a probe source comprising a transmitting transducer configured to transmit high frequency acoustic pulses into the focal volume while the transceiver focuses the time reversed acoustic signals in the focal volume [#105, #110, #115 of Fig 1; Fig 5a; 0029; 0032; 0035]; a receiver comprising a receiving transducer configured to receive, from the focal volume the high frequency acoustic pulses transmitted by the probe source, from the focal volume [#120, #125 of Fig 1; 0034-35; 0040]; a signal processor configured to determine the time-of-flight of the received high frequency acoustic pulses [#425 of Fig 4; 0018; 0043-44; 0047]; and a sensor disposed in contact with the metal casing configured to generate signals conveying particle velocity or particle acceleration from which the strain in the volume is determined [Fig 4; 0035-36; 0040; 0048]. Johnson does not explicitly teach for determining pore pressure in a formation through a borehole having a metal casing… or a transceiver trained to focus time-reversed acoustic signals in a focal volume centered on said borehole. Frumin teaches that the method for determining pore pressure in a formation through a borehole having a metal casing [#114, #116, #117, #120 of Fig 1; #207, #211, #213 of Fig 2; 0024; 0027]. It would have been obvious to modify the method of Johnson to apply to determining pore pressure in a formation with a metal casing to improve the efficiency of the formation characteristic measuring system and calculating pore pressure to detect additional characteristics of the subterranean formation volume where the borehole exists. Gao teaches a transceiver trained to focus time-reversed acoustic signals in a focal volume centered on said borehole [#210, #212, 0026-27]. It would have been obvious to modify the apparatus of Johnson to include a transceiver emitting time-reversed acoustic signals to improve telemetry communication and characteristic measurement of the borehole. 
Regarding Claim 9, Johnson also teaches wherein said transmitting transducer is placed in contact with the metal borehole casing [#110, #120 of Fig 1; 0029-30; 0040-41; 0044]..
Regarding Claim 10, Johnson also teaches wherein said receiving transducer is placed in contact with the metal borehole casing [#125, #120 of Fig 1; 0029-30; 0040-41; 0044].
Regarding Claim 11, Johnson also teaches wherein the low frequency periodic acoustic signal is between 1 Hz and 1000 Hz [0029].
Regarding Claim 12, Johnson also teaches wherein the high frequency acoustic signal has a frequency between 200 kHz and 1.5 MHz [0029] --as the pump wave is the low frequency signal of up to 100 kHz, and a high frequency wave of 5-100x the frequency (up to 10 MHz) would be produced as a result of a repetition rate of the transducer based on the pump wave cycle. A 10x multiplier of a 50kHz would produce a 500kHz high frequency wave. A 10x multiplier  would produce a 1 MHz high frequency wave. This is design choice based on the operating environment that one having ordinary skill in the art would be able to adjust as necessary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2012/0075951) and Frumin (US 2011/0141847), as applied to claim 1 above, and further in view of Gao (US 2015/0015413).
Regarding Claim 2, Johnson does not explicitly teach – but Gao does teach focused periodic acoustic signal is generated using time reversal [#210, #212, 0026-27]. It would have been obvious to modify the apparatus of Johnson to include a transceiver emitting time-reversed acoustic signals to improve telemetry communication and characteristic measurement of the borehole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645